     Case 2:19-cr-00063-JCM-EJY Document 86
                                         85 Filed 08/04/21
                                                  08/02/21 Page 1 of 3
                                                                     2



 1   MERRICK GARLAND
     United States Attorney General
 2   GLENN B. McCORMICK
     Acting United States Attorney
 3   District of Arizona
 4
     BRETT A. DAY
 5   Arizona State Bar No. 027236
     Assistant U.S. Attorney
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Email: Brett.Day@usdoj.gov
 9   Attorneys for Plaintiff
10                        IN THE UNITED STATES DISTRICT COURT
11                               FOR THE DISTRICT OF NEVADA
12
     United States of America,                         Case No. CR- 19-0063-001-JCM-EJY
13
                          Plaintiff,                      MOTION TO DISMISS
14                                                         WITH PREJUDICE
             vs.
15
16   Caine Pavlosky,
17                        Defendant.
18
            The United States of America, by and through undersigned counsel, hereby moves
19
     this Court to dismiss the Indictment as to Caine Pavlosky in this matter with prejudice.
20
     The defendant has successfully completed the terms of the plea agreement, which calls
21
     for the dismissal of the charges.
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
     Case 2:19-cr-00063-JCM-EJY Document 86
                                         85 Filed 08/04/21
                                                  08/02/21 Page 2 of 3
                                                                     2




 1   Therefore, the United States of America makes this request in the interests of justice.
 2          Respectfully submitted this 2nd day of August, 2021.
 3
                                               MERRICK GARLAND
 4                                             United States Attorney General
                                               GLENN B. McCORMICK
 5                                             Acting United States Attorney
                                               District of Arizona
 6
 7                                             _____________________________
                                               BRETT A. DAY
 8                                             Assistant U.S. Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
     Case
      Case2:19-cr-00063-JCM-EJY
           2:19-cr-00063-JCM-EJY Document
                                  Document85-1
                                           86 Filed
                                               Filed08/04/21
                                                     08/02/21 Page
                                                               Page31ofof31




 1
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                  FOR THE DISTRICT OF NEVADA
 8
 9    United States of America,                 Case No. CR- 19-0063-001-JCM-EJY
10                        Plaintiff,                      ORDER TO DISMISS
                                                           WITH PREJUDICE
11            vs.
12
      Caine Pavlosky,
13
                          Defendant.
14    .
15          Based upon the United States of America’s Motion to Dismiss With Prejudice, and
16    good cause appearing,
17          IT IS HEREBY ORDERED, that the Indictment in this matter is Dismissed as to
18    Caine Pavlosky With Prejudice.
19          DATED this ______
                  August      day of August, 2021.
                          4, 2021.
20
21
                                            HONORABLE JAMES C. MAHAN
22                                          United States District Judge
23
24
25
26
27
28
